Exhibit 10.25 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into by and between Envision Solar, LLC, a California limited liability company (the "Company"), and Robert Noble, an individual ("Employee"), effective June 15, 2007 ("Effective Date"). The Company desires to retain the services of Employee, and Employee desires to continue to be employed by the Company for the term of this Agreement. NOW, THEREFORE, in the consideration of the premises and the mutual covenants and agreements set forth herein, the Company and Employee, intending to be legally bound, hereby agree as follows: AGREEMENT 1.Employment. The Company hereby employs Employee on an at-will basis for the position of Chief Executive Officer and President. Employee hereby accepts such at-will employment, and agrees to perform services for the Company, upon the terms and conditions set forth in this Agreement. 2.Position and Duties. 2.1Duties.
